CONCURRING OPINION BY
BOWES, J.:
I join in full with the learned majority’s resolution of each of Appellant’s claims. I add that good character reputation evidence of the victim could have been properly introduced in this matter because Appellant’s asserted defense was that the victim attacked him first. Specifically, Pa. R.E. 404(a)(2)(ii) states, “In a homicide case, where the accused has offered evidence that the deceased was the first aggressor, evidence of a character trait of the deceased for peacefulness is admissible when offered by the prosecution to rebut the same.” Hence, the trial court did not err in allowing the Commonwealth to elicit character evidence to rebut Appellant’s claim that the deceased assaulted him first. However, in contrast to the federal system, the testimony should have *718been limited to reputation evidence. Rule 405 governs the type of evidence that may be used to prove character. That rule reads:
(a) Reputation evidence. In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation. On cross-examination of the reputation witness, inquiry is allowable into specific instances of conduct probative of the character trait in question, except that in criminal eases inquiry into allegations of other criminal misconduct of the accused not resulting in conviction is not permissible.
(b) Specific instances of conduct.
Specific instances of conduct are not admissible to prove character or a trait of character, except as follows:
(1) In civil cases where character or a trait of character is admissible as an element of a claim or defense, character may be proved by specific instances of conduct.
(2) In criminal cases where character or a trait of character is admissible under Pa.R.E. 404(a)(2), the accused may prove the complainant’s character or trait of character by specific instances of conduct.
Pa.R.E. 405. Unlike federal law, the Pennsylvania rules of evidence do not, and our previous common law evidentiary rules did not, permit personal opinion evidence to establish character. See Comment to Pa.R.E. 405 citing Commonwealth v. Lopinson, 427 Pa. 284, 234 A.2d 552 (1967), vacated by Lopinson v. Pennsylvania, 392 U.S. 647, 88 S.Ct. 2277, 20 L.Ed.2d 1344 (1968).
Opinion evidence is “[a] witness’s belief, thought, or inference, about a disputed fact.” Black’s Law Dictionary (7th Edition 1999). In contrast, reputation evidence is “[evidence of what one is thought by others to be.” Id. (emphasis added). Accordingly, there is a fine distinction between reputation evidence and opinion evidence. The comment to Fed.R.Evid. 405 highlights that often reputation evidence is merely opinion evidence in disguise. The pertinent federal comment states:
In recognizing opinion as a means of proving character, the rule departs from usual contemporary practice in favor of that of an earlier day. See 7 Wigmore § 1986, pointing out that the earlier practice permitted opinion and arguing strongly for evidence based on personal knowledge and belief as contrasted with “the secondhand, irresponsible product of multiplied guesses and gossip which we term ‘reputation’.” It seems likely that the persistence of reputation evidence is due to its largely being opinion in disguise.
Comment to Fed.R.Evid. 405. Nonetheless, any reliance on federal law in presenting opinion character evidence is misplaced. See F.R.Evid. 405(a).1 Further, based on recent case law discussing admission of defense character testimony, this Court has employed a strict construction of what constitutes character testimony. In Commonwealth v. Johnson, 27 A.3d 244, 249 (Pa.Super.2011), the following testimony was taken:
*719[PCRA Counsel]: [Y]ou say that you know ... [Appellant] has a reputation of being innocent of unlawful sexual intercourse?
[Ms. Yeager]: Yes.
[PCRA Counsel]: What do you mean by that?
[Ms. Yeager]: I just — I mean that he has never done anything to any child or any person that would not be — to harm them or hurt them in any sort of way.
[PCRA Counsel]: Now, what do you mean by having a reputation in the community of being innocent of this crime?
[Ms. Yeager]: He’s a well-liked man, so I believe that he’s innocent as far as in the community and ...
PCRA Hearing, 10/19/09, at 10-11.
[PCRA Counsel]: Now, you’ve signed an affidavit saying that you know that [Appellant] has established a reputation in the community as being innocent of unlawful sexual intercourse?
[Mr. Johnson]: Yes.
[PCRA Counsel]: Can you explain what you mean by that?
[Mr. Johnson]: That he’s been around my children and grandchildren and never has anything happened between him and a child.
[PCRA Counsel]: We’re talking about his reputation. Have you heard from people in the community about [Appellant’s] reputation?
[Mr. Johnson]: Yes.
[PCRA Counsel]: And what is that reputation?
[Mr. Johnson]: That he’s an upstanding man.
Johnson, supra, at 249.
The majority therein found that this testimony was not reputation evidence because the witnesses “did not specifically comment on [the defendant’s] reputation for chastity in the community.” Id. Thus, it appears that this Court’s position on reputation testimony requires the questioner or the witness to explicitly state that a person has or had a reputation in the community for being whatever the pertinent character trait may be.
Herein, the witness testified as follows:
Q: Do you know Sam Brown [the victim] to be a violent individual?
A: No.
Q: Why do you say “no”?
A: Sam was a very soft-spoken, meek person, very subdued. Never really raised his voice around me or in public. There could have been some instances at his employment where he could have gotten upset or violent, but he didn’t.
Q: Have you ever known Sam to engage in any physical altercations?
A: No.
Q: Did you ever know Sam to carry a weapon?
A: No.
N.T., 8/21/08, at 9. Based on Johnson, this evidence falls far short of proper reputation testimony. Further, unlike Johnson, the witness in the instant case did not even purport to testify about the victim’s reputation for peacefulness in the community. Compare Commonwealth v. Tran, 807 Pa.Super. 489, 453 A.2d 993 (1982). Notwithstanding the legal insufficiencies of the witness’s testimony, Appellant did not lodge any objection. Rather, as the majority accurately notes, Appellant’s sole objection, which was made prior to the Com*720monwealth’s presentation of Sergeant Butts, was to relevance.
The transcript of the trial reveals that Appellant had multiple opportunities to set forth the character evidence objection he now makes on appeal. Specifically, Appellant could have objected when the Commonwealth inartfully posed its questions and Sergeant Butts offered purely personal opinion testimony instead of reputation evidence. Counsel, however, did not object to the form of that testimony or the form of the questions eliciting the evidence. Therefore, I agree that Appellant’s sole objection to the Commonwealth’s calling of the witness, before the prosecutor even posed a question regarding the prior history of the victim, was plainly insufficient to preserve his contention on appeal.

. Federal Rule of Evidence 405(a) provides:
(a) By Reputation or Opinion. When evidence of a person's character or character trait is admissible, it may be proved by testimony about the person's reputation or by testimony in the form of an opinion. On cross-examination of the character witness, the court may allow an inquiry into relevant specific instances of the person’s conduct.
Fed.R.Evid. 405(a) (emphasis added).